THIRD DIVISION
                             MILLER, P. J.,
                       MCFADDEN and MCMILLIAN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                       June 3, 2016




In the Court of Appeals of Georgia
 A16A0266. STATE v. DOTSON et al.

      MILLER, Presiding Judge.

      Following a warrant search of his residence, Arthur James Dotson (“Dotson”)

and his brother, Donte Dotson (collectively “the Dotsons”), were indicted for

manufacturing marijuana, other drug offenses, and two firearms offenses. The

Dotsons filed a motion to suppress the evidence seized during the search of Dotson’s

residence. The trial court granted the Dotsons’ motion, and the State appeals, arguing

that the trial court erred in concluding that the search of Dotson’s residence was not

supported by probable cause. For the reasons set forth herein, we reverse.

      On appellate review of a trial court’s ruling on a motion to suppress, we accept

the trial court’s decisions with regard to questions of fact and credibility unless they

are clearly erroneous. See Brown v. State, 293 Ga. 787, 802-803 (3) (b) (2) (750 SE2d
148) (2013). The trial court’s application of the law to undisputed facts, however, is

subject to de novo review. See State v. Palmer, 285 Ga. 75, 78 (673 SE2d 237)

(2009).

      In Georgia, “a judicial officer may issue a search warrant, upon a showing of

probable cause and the inclusion of particular descriptions of the place to be searched

and the items to be seized.” Brogdon v. State, 287 Ga. 528 (697 SE2d 211) (2010);

see also OCGA § 17-5-21 (a); Sullivan v. State, 284 Ga. 358, 360-361 (2) (667 SE2d

32) (2008) (“A search warrant will only issue upon facts sufficient to show probable

cause that a crime is being committed or has been committed.”) (citation and

punctuation omitted). An affidavit in support of a search warrant “must allow [the]

magistrate to make an independent determination of probable cause based upon [the]

facts.” Shirley v. State, 297 Ga. 722, 724 (777 SE2d 444) (2015).

      [The] magistrate’s task in determining if probable cause exists to issue
      a search warrant is simply to make a practical, common-sense decision
      whether, given all the circumstances set forth in the affidavit before him,
      including the veracity and basis of knowledge of persons supplying
      hearsay information, there is a fair probability that contraband or
      evidence of a crime will be found in a particular place. Our duty in
      reviewing the magistrate’s decision in this case is to determine if the
      magistrate had a substantial basis for concluding that probable cause
      existed to issue the search warrants. A magistrate’s decision to issue a

                                          2
      search warrant based on a finding of probable cause is entitled to
      substantial deference by a reviewing court. . . . Even doubtful cases
      should be resolved in favor of upholding a magistrate’s determination
      that a warrant is proper.


(Citation and punctuation omitted.) Id. at 723-724; see also Glenn v. State, 288 Ga.

462, 466 (2) (b) (704 SE2d 794) (2010) (affidavit in support of search warrant

contained sufficient information from which magistrate could determine that there

was a fair probability that evidence of a crime would be found at the search sites).

      So viewed, the record shows that, over a period of several weeks prior to June

9, 2014, a sergeant with the Effingham County Sheriff’s Office received complaints

from neighbors regarding Dotson’s residence, which was located at 131 Murchison

Road. The neighbors complained that Dotson was shooting guns outside his residence

at all times of the day, causing several senior citizens to fear for their safety. On June

9, the sergeant received another call indicating that Dotson was shooting firearms

outside his residence as recently as the day before. Each caller stated that they feared

Dotson and wished to remain anonymous.

      The sergeant searched county incidents reports and found no other calls or

complaints from the area residents other than one sick person call, which indicated

to the sergeant that the residents were good citizens who called “solely out of concern

                                            3
for their safety.” The sergeant then ran a criminal background check on Dotson. The

background check showed that Dotson had several prior felony drug and weapons

convictions, including prior felony convictions for carrying a concealed weapon and

possession of marijuana. The sergeant included all of this information in an affidavit

which he prepared in support of a warrant to search Dotson’s residence for “weapons

including but not limited [to], handguns, long guns. weapons parts, ammunition and

any other items related to firearms.”

       In the affidavit, the sergeant described Dotson’s residence as a single-wide

white mobile home with green shutters (hereinafter the “back trailer”) located at 131

Murchison Road. The back trailer was located directly behind another mobile home

at the same address (hereinafter the “front trailer”). Finally, the affidavit set forth the

sergeant’s credentials, including the fact that the sergeant was an investigator in the

county sheriff’s drug enforcement unit and had been involved in numerous

investigations associated with drug operations. Based on the sergeant’s affidavit, an

Effingham County magistrate judge issued a warrant to search the back trailer located

at 131 Murchison Road as well as its curtilage and outbuildings.

       After the magistrate judge signed the warrant, the sergeant, a corporal, and

three to four investigators searched the back trailer. The sergeant and the others drove

                                            4
to the back trailer, knocked on the door, and informed Dotson why they were there.

Dotson and a woman came outside and stayed on the porch during the search.1 The

officers seized two mason jars of marijuana from the back trailer and several spent

shotgun shells from the yard behind the back trailer.

       When the sergeant and the others finished the search of the back trailer, they

drove past the front trailer. As they drove by, one of the investigators saw what

appeared to be several marijuana plants in the yard around the front trailer’s back

porch. When no one answered the door at the front trailer, the sergeant telephoned the

sheriff’s office and gave them the information needed to apply for a second warrant

to search the front trailer.

       The sergeant also prepared a second affidavit, which described the front trailer

as a single-wide tan mobile home with gray shutters that was located directly in front

of the back trailer at 131 Murchison Road. The second affidavit stated that the front

trailer had two wooden porches – a small one on the front and a larger one on the rear.

The second affidavit also described the marijuana plants which the officers saw in

plain view behind the front trailer after they searched the back trailer.


       1
       The back trailer was furnished only with some exercise equipment, a sleeping
bag, and a pillow.

                                           5
      Based on the second affidavit, a magistrate judge issued a search warrant for

the front trailer. During the warrant search of the front trailer the officers seized more

jars of marijuana, a shotgun, and scales. The officers also seized Dotson’s driver’s

license and other personal effects.

      1. The State contends that the trial court erred in concluding that the search of

the back trailer was not supported by probable cause. We agree.

      In this case, the affidavit in support of the first search warrant described the

back trailer, its location, and the area to be searched. In relevant part, the affidavit

also conveyed the following information to the issuing magistrate: Dotson’s

neighbors had complained to police that Dotson was shooting guns outside his

residence at all times of the day; several senior citizens feared for their safety; and

Dotson had a felony record, including convictions for concealed weapons charges and

marijuana possession.

      These facts – namely, the multiple calls from concerned citizens and Dotson’s

prior convictions for felony drug and firearms offenses – were sufficient to allow the

magistrate to make an independent determination of probable cause that a crime was

being or had been committed and supported the magistrate’s decision to issue the first

search warrant. See Glenn, supra, 288 Ga. at 466 (2) (b) (applications for search

                                            6
warrant of defendant’s apartment contained sufficient information from which

judicial officer could determine that evidence of a crime would be found); Gallaway

v. State, 332 Ga. App. 389, 392 (772 SE2d 832) (2015) (information relayed to

magistrate provided a substantial basis for magistrate’s finding of probable cause to

issue search warrant). Moreover, in determining that probable cause existed to issue

the search warrant, the magistrate was entitled to consider the totality of the

information before him, including the hearsay statements of the anonymous callers,

because there was a substantial basis for crediting that hearsay, i.e., multiple calls

from frightened senior citizens, who each reported that Dotson was shooting firearms

outside his residence at all times of the day, combined with Dotson’s prior felony

convictions for drug and weapons offenses. See Ward v. State, 234 Ga. 882, 883 (218

SE2d 591) (1975) (“Hearsay can be the basis for issuance of a warrant so long as

there is a substantial basis for crediting the hearsay.”) (citation and punctuation

omitted); Tukes v. State, 238 Ga. 114, 115 (1) (230 SE2d 841) (1976) (defendant’s

contention that warrant lacked probable cause because it was partially based upon




                                          7
hearsay was meritless where affidavit set forth ample facts supporting magistrate’s

finding of probable cause).2

      2. The State also contends that the search of the front trailer was supported by

probable cause. Again, we agree, because the officers saw the marijuana plants in

plain view in the yard around the front trailer’s back porch, immediately after they

finished the lawful search of the back trailer, and the officers then obtained a warrant

to search the front trailer. Accordingly, the officers lawfully seized the marijuana and

other items found in and around the front trailer. See Glenn v. State, 285 Ga. App.

872, 874 (648 SE2d 177) (2007) (holding that plain view doctrine authorizes officer

to seize illegal item when officer is lawfully in a place where he can see the item and

officer gains lawful access to item in plain view by obtaining a search warrant).

      In sum, both the warrant search of the back trailer and the subsequent warrant

search of the front trailer were lawful and were supported by probable cause.

Accordingly, the trial court erred in granting the Dotsons’ motion to suppress.

      Judgment reversed. McFadden and McMillian, JJ., concur.



      2
        Compare State v. Lejeune, 276 Ga. 179, 181-182 (1) (576 SE2d 888) (2003)
(affidavit based on unsupported hearsay did not provide magistrate with substantial
basis for concluding that probable cause existed to issue search warrant).

                                           8